Not For Publication in West's Federal Reporter
                Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                         For the First Circuit

No. 02-2095

                                JOSEPH POPE,

                         Petitioner, Appellant,

                                       v.

                               JOHN MARSHALL,

                          Respondent, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Rya W. Zobel, U.S. District Judge]


                                    Before

                        Boudin, Chief Judge,
                 Lipez and Howard, Circuit Judges.




     Joseph Pope on brief pro se.
     Thomas F. Reilly, Attorney General, and Annette C. Benedetto,
Assistant Attorney General, on brief for appellee.


                              October 9, 2003
       Per Curiam.       Pro se petitioner Joseph Pope appeals a district

court order that denied his claims for habeas relief.                                 See 28

U.S.C. § 2254.           The court thereafter issued a certificate of

appealability         with    respect        to     the    petitioner's       ineffective

assistance       of   trial       and   appellate          counsel    claims.         Having

thoroughly reviewed the record and the parties' briefs on appeal,

we    agree   that     petitioner       is    not     entitled       to    habeas    relief,

substantially for the reasons stated by the district court.                              The

record shows that defense counsel's advice that petitioner should

not testify was a reasonable strategic choice, and petitioner has

failed to overcome the presumption of correctness that attaches to

the    finding    that       he   validly         waived    his   right      to     testify.1

Petitioner has failed to show that the Supreme Judicial Court's

decision rejecting his claim that his trial counsel rendered

ineffective assistance by failing to object to the trial court's

instructions concerning the petitioner's right to remain silent was

contrary to or an unreasonable application of clearly established

federal law as determined by the Supreme Court.                           The petitioner's

remaining claims fail, either because they are meritless or because

they are procedurally defaulted and petitioner has failed to make

the showing required to excuse his default.




       1
        Petitioner implies that his waiver cannot be valid absent
a colloquy with the trial judge. That is plainly incorrect. See
Siciliano v. Vose, 834 F.2d 29, 30 (1st Cir. 1987).

                                             -2-
     In view of the foregoing, we need not reach the statute of

limitations issue. The judgment of the district court is affirmed.

See Loc. Rule 27(c).




                               -3-